DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2016/0110595) in view of Chevalier et al. (U.S. Patent Application Publication 2018/0039745).
Regarding claim 1, Wang et al. discloses a body measurement device comprising: a camera configured to capture an image that includes an RGB image and a depth image (Fig. 3 – camera module 320; Fig. 6; paragraph [0044] - in operation 610, depth sensor data is accessed by the image ; a display (Fig. 10; paragraph [0070] – the machine 1000 may further include a graphics display 1010 (e.g., a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT); claim 1 – causing presentation of the selected model on a display device); and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size (Fig. 6; Fig. 7 – body line; paragraph [0019] – body measurement for a user are extracted from a depth map using joint location information – the joint locations may correspond to actual joints (e.g., the ankle joint, wrist joint, and elbow joint) or to other important body locations (e.g., the head joint and the torso joint) – the retrieved 3D model may be fully parameterized and rigged, which enables the generation of data such as standard full body measurements, labeled body parts, and so on; paragraph [0020] – the retrieved 3D model can be animated by mapping the skeleton of the model to joints; paragraph [0049] – in operation 640, the height is estimated – for example, a contour of the segmented two-dimensional silhouette of the user can be extracted by thresholding the depth map and projecting it onto a two-dimensional plane; claim 1 – causing presentation of the selected model on a display device; paragraph [0056] – the global body shape features can .  However, Wang et al. fails to explicitly disclose the body height.
Referring to the Chevalier et al. reference, Chevalier et al. discloses a body measurement device comprising: a camera (paragraph [0196] – camera – camera refers to any sensor that may gather information about the environment, especially (though not limited to) electromagnetic measurements, such as visible or infrared light – camera is thus a general-purpose term referring to a type of sensor, and does not refer specifically to, nor is limited to, visual-light devices); and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size (paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0045] – the attributes of the single body portion comprise one or more members selected from the group consisting of: person height; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck, or torso; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; paragraph [0199] – data set – types of data within a data set may include but are not limited to: raw sensor data (e.g., color image data from a digital camera), .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had calculated the body height rather than estimate it as disclosed by Chevalier et al. in the device disclosed by Wang et al. in order to get a more accurate body measurement.
Regarding claim 2, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the body height includes an uncorrected body height and a corrected body height, and the controller is configured to obtain a hair volume value of the user from the source image and correct the uncorrected body height to the corrected body height based on the hair volume value (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0048] – the one or more dynamic features comprise one or more members selected from the group consisting of: height of shoes .  
Regarding claim 3, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the controller is configured to obtain the hair volume value based on face information of the source image (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0048] – the one or more dynamic features comprise .  
Regarding claim 8, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the body height includes an uncorrected body height and a corrected body height, and the controller is configured to obtain a shoe height value of the user from the source image and correct the uncorrected body height to the corrected body value based on the shoe height value (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between .  
Regarding claim 9, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein the controller is configured to obtain a shoe height value of the user from the skeleton image of the source image (Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0044] – each feature is calculated based on .  
Regarding claim 10, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1, 8, and 9 including that wherein the controller is configured to obtain the shoe height value based on a difference between a distance from a lateral malleolus point of the skeleton image to a floor and a distance from the lateral malleolus point to a sole (Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0048] – the one or more dynamic features comprise one or more members selected from the group consisting of: height of shoes (e.g., high heels); presence or absence of hat or helmet; and volume of hair; paragraph [0289] – steps 425 and 435 extract a set of zero or more static features plus zero or more dynamic features, from a collection of zero or more attributes that were identified by step 415 from zero or more body portions that were generated by step 405 from one or more frames of data; paragraph [0290] – step 445 prioritizes and/or adjusts the collection of static features and dynamic features; paragraph [0291]; paragraph [0292] – the adjustment of a given feature means correcting the feature in response to ambient or environmental conditions – for example, each feature may be so-called “offset-corrected” to ensure that all of the features in a set of features are temporally and/or spatially collocated, if necessary – for example, each feature may be corrected by a mathematical transformation, such as scaling resizing, or rotating; certain static and dynamic features can offset some of the body measurements and appropriate corrections are made).  
Regarding claim 11, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the controller is configured to obtain a length value including a shoulder length, an arm length, and a leg length of the body size from the source image (Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of the user; Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0036] - in certain embodiments, the one or more measures comprise one or members selected from the group consisting of: an area, a volume, a circumference, a closed curve, an unclosed curve, a length, a spatial location, an angle, an image (which may be 2D), a morphology/shape (which may be 3D), an intensity, a filtered output, a set of numerical weights, a mathematical scaling, a mathematical transformation, a mathematical convolution, a generalized mathematical operation, or a rate of change of any of the preceding; paragraph [0042] - in certain embodiments, the one or more static features comprise one or more members selected from the group consisting of: person height; shoulder-to-shoulder width; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck or torso; ratio between any two of: torso surface area, torso volume, length of head, length of torso, limb circumference; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; and distance between any two of: glabella, nasal bridge, tip of nose, philtrum, pogonion, pupil of eye, .  
Regarding claim 12, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that wherein the body height includes an uncorrected body height and a corrected body height, and the controller is configured to obtain a circumference value including a bust circumference, a waist circumference, and a hip circumference of the user from the obtained length value and the corrected body height (Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of the user; Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0036] - in certain embodiments, the one or .  
Regarding claim 13, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1, 11, and 12 including that wherein the controller is configured to obtain the circumference value based on a list of circumference values corresponding to length values (Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of the user; Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0036] - in certain embodiments, the one or more measures comprise one or members selected from the group consisting of: an area, a volume, a circumference, a closed curve, an unclosed curve, a length, a spatial location, an angle, an image (which may be 2D), a morphology/shape (which may be 3D), an intensity, a filtered output, a set of numerical weights, a mathematical scaling, a mathematical transformation, a mathematical convolution, a generalized mathematical operation, or a rate of change of any of the preceding; paragraph [0042] - in certain embodiments, the one or more static features comprise one or more members selected from the group consisting of: person height; shoulder-to-shoulder width; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck or torso; ratio between any two of: torso surface area, .  
Regarding claim 14, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1, 11, and 12 including that wherein the obtained circumference value is based on a deep-learning result of a circumference value corresponding to a length value (Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of .  
Regarding claim 15, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the controller is configured to estimate a user's pose based on the captured image and control the camera to additionally capture an image when the estimated user's pose is included in a preset pose (Wang et al.: paragraph [0031] – scanning from different directions and in different poses, higher-quality models can be generated; paragraph [0046] – a user standing straight and directly facing the camera).  
Regarding claim 16, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1 and 15 including that wherein the controller is configured to control the camera to capture a plurality of additional images, and the source image is acquired based on the plurality of additional images (Wang et al.: paragraph [0031] – scanning from different directions and in different poses, higher-quality models can be generated; paragraph [0046] – a user standing straight and directly facing the camera).  
Regarding claim 17, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the body height includes an uncorrected body height and a corrected body height, and the controller is configured to obtain a value of a length from a center of a hand to a shoulder of the user from the source image and correct the uncorrected body height to the corrected body height based on the value of the length from the center of the hand to the shoulder Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of the user; Chevalier et al.: Figs. 4 and 5A-5E; paragraph [0036] - in certain embodiments, the one or more measures comprise one or members selected from the group consisting of: an area, a volume, a circumference, a closed curve, an unclosed curve, a length, a spatial location, an angle, an image (which may be 2D), a morphology/shape (which may be 3D), an intensity, a filtered output, a set of numerical weights, a mathematical scaling, a mathematical transformation, a mathematical convolution, a generalized mathematical operation, or a rate of change of any of the preceding; paragraph [0042] - in certain embodiments, the one or more static features comprise one or more members selected from the group consisting of: person height; shoulder-to-shoulder width; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck or torso; ratio between any two of: torso surface area, torso volume, length of head, length of torso, limb circumference; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; and distance between .  
Regarding claim 18, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claims 1 and 17 including that wherein the controller is configured to obtain a chest value, a neck-shoulder-elbow-wrist value, a back- shoulder-neck crossing value, a neck-to-gluteal-hip value, a natural waist value, a maximum hip value, a natural waist rise value, an upper arm value, and a wrist value of the user from the source image, and correct the uncorrected body height to the corrected body height based on the obtained values and the value of the length from the center of the hand to the shoulder Wang et al.: paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, .  
Regarding claim 19, Wang et al. discloses a method for controlling a body measurement device, the method comprising: capturing an image that includes an RGB image and a depth image (Fig. 3 – camera module 320; Fig. 6; paragraph [0044] - in operation 610, depth sensor data is accessed by the image processing module 230 – for example, the image processing module 230 can extract a human silhouette from a Kinect RGB-D frame (containing red, green, blue, and depth data) captured by the camera module 320 and turn it into a 3D pointcloud); acquiring a source image that includes a skeleton image and a body line image of a user based on the captured image (Fig. 6; Fig. 7 – body line; paragraph [0019] – body measurement for a user are extracted from a depth map using joint location information – the joint locations may correspond to actual joints (e.g., the ankle joint, wrist joint, and elbow joint) or to other important body locations (e.g., the head joint and the torso joint) – the retrieved 3D model may be fully parameterized and rigged, which enables the generation of data such as standard full body measurements, labeled body parts, and so on; paragraph [0020] – the retrieved 3D model can be animated by mapping the skeleton of the model to joints; paragraph [0049] – in operation 640, the height is estimated – for example, a contour of the segmented two-dimensional silhouette ; acquiring a body size including a body height based on the source image (Fig. 6; Fig. 7 – body line; paragraph [0019] – body measurement for a user are extracted from a depth map using joint location information – the joint locations may correspond to actual joints (e.g., the ankle joint, wrist joint, and elbow joint) or to other important body locations (e.g., the head joint and the torso joint) – the retrieved 3D model may be fully parameterized and rigged, which enables the generation of data such as standard full body measurements, labeled body parts, and so on; paragraph [0020] – the retrieved 3D model can be animated by mapping the skeleton of the model to joints; paragraph [0049] – in operation 640, the height is estimated – for example, a contour of the segmented two-dimensional silhouette of the user can be extracted by thresholding the depth map and projecting it onto a two-dimensional plane; claim 1 – causing presentation of the selected model on a display device; paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width); and controlling a display to display the body size (Fig. 10; paragraph [0070] – the machine 1000 may further include a graphics display 1010 (e.g., a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT); claim 1 – causing presentation of the selected model on a display device).  However, Wang et al. fails to explicitly disclose the body height.
a method for controlling a body measurement device, the method comprising: a camera (paragraph [0196] – camera – camera refers to any sensor that may gather information about the environment, especially (though not limited to) electromagnetic measurements, such as visible or infrared light – camera is thus a general-purpose term referring to a type of sensor, and does not refer specifically to, nor is limited to, visual-light devices); and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size (paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0045] – the attributes of the single body portion comprise one or more members selected from the group consisting of: person height; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck, or torso; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; paragraph [0199] – data set – types of data within a data set may include but are not limited to: raw sensor data (e.g., color image data from a digital camera), calculated sensor data streams (e.g., skeleton data calculated from depth data), or a wide variety of calculated data types such as .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had calculated the body height rather than estimate it as disclosed by Chevalier et al. in the method disclosed by Wang et al. in order to get a more accurate body measurement.
Regarding claim 20, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 19 including that wherein the body height includes an uncorrected body height and a corrected body height, and the acquiring of the body size including the body height comprises: obtaining a hair volume value of the user from the source image; and correcting the uncorrected body height to the corrected body height based on the hair volume value (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0048] – the one or more dynamic features comprise one or more members selected from the group consisting of: height of shoes (e.g., high heels); presence or absence of hat or helmet; and volume of hair; .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed:	
wherein the face information is front face information, the front face information includes coordinate information of a nose and an ear, and the controller is configured to obtain the hair volume value based on a value of a distance from the nose to the ear (dependent claim 4, which depends from claims 1-3; claim 5 depends from claim 4).  
wherein the face information includes a user's jawline shape, and 39Attorney Docket No. 2060-70006 the controller is configured to obtain the hair volume value based on the user's jawline shape (dependent claim 6, which depends from claims 1-3; claim 7 depends from claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 23, 2021